DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 20, 2022.

Status of the Claims
	Applicant’s amendment to the claims, filed 01/20/2022, is acknowledged.
	Applicant has amended claims 1-6, 8, 12, 16-17.
	Claims 11, 19-23 are cancelled.
	Claims 1-10, 12-18 are pending.
Claims 8-9, 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-7, 10, 15-18 are under examination. 

Election/Restrictions
The following is a summary of the election/restriction requirements presently in effect over the instant application: Applicant’s response filed 09/29/2021 to the Restriction/Election Requirement of 07/29/2021 is acknowledged. Applicant has elected the invention of Group I, drawn to a method of producing cell-derived particles, and further elected the invention of Group I(a), wherein the cells are cultured in a suspension culture in the absence of insulin and albumin. Election was made without traverse in the reply filed on 09/29/2021.

Priority
	This application is a CONTINUATION IN PART of U.S. Patent Application No. 17/186,039 filed 02/26/2021 and of International Application No. PCT/IL2021/050432 filed 04/15/2021, claiming priority based on U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. 
In the prior Office action, Examiner had requested a certified copy of International Application No. PCT/IL2021/050432 from Applicant. In papers filed 01/20/2022, Applicant has indicated that a certified copy is forthcoming. However, International Application No. PCT/IL2021/050432 has been published as WO 2021/210002 A1 on October 21, 2021, and therefore Examiner now has access to the requested documents.
(1) The limitation wherein the HEK293 cells are cultured in a serum-free culture medium, as recited in claims 4-5, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. Written support is found in U.S. Patent Application No. 17/186,039 filed 02/26/2021.
(2) The limitation wherein the culture medium comprises Expi293™ medium, as recited in claim 5, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. Written support is found in U.S. Patent Application No. 17/186,039 filed 02/26/2021.
	(3) The limitation wherein the HEK293 cells are cultured in a suspension culture, as recited in claims 6-7, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020 and U.S. Patent Application No. 17/186,039 filed 02/26/2021. Written support is found in International Application No. PCT/IL2021/050432 filed 04/15/2021.
(4) The limitation wherein the culture is in the absence of insulin and albumin, as recited in claim 7, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 
(5) The limitation wherein the preparation of cell-derived particles comprises about 1 x 1010 to 1 x 1015 cell-derived particles per liter, as recited in claim 10, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020; U.S. Patent Application No. 17/186,039 filed 02/26/2021; and International Application No. PCT/IL2021/050432 filed 04/15/2021. Written support is found in the instant application as originally filed on 05/23/2021.
(6) The limitation wherein the CD24 is encodable by SEQ ID NO: 8, as recited in claim 15, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. Written support is found in U.S. Patent Application No. 17/186,039 filed 02/26/2021.
(7) The limitation wherein the cell-derived particles have a mean particles diameter of about 80 nm to about 220 nm, as recited in claim 17, lacks written support in U.S. Provisional Patent Application No. 63/010,830 filed 04/16/2020. Written support is found in U.S. Patent Application No. 17/186,039 filed 02/26/2021.
Accordingly, claim 10 has an effective filing date of 05/23/2021; claims 6-7 have an effective filing date of 04/15/2021; claims 4-5, 15, and 17 have an effective filing date of 02/26/2021; and claims 1-3, 16, and 18 have an effective filing date of 04/16/2020.


Terminal Disclaimer
The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 17/186,039, filed on 02/26/2021, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2021 and 12/19/2021 has been considered.

Color Drawings Petition Granted
Applicant’s renewed color drawing petition filed 10/25/2021 was granted in the petition decision mailed 12/03/2021. Applicant’s color drawings filed 05/23/2021 are accepted by the Examiner.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/25/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 contains the trademark/trade name Expi293™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cell culture medium and, accordingly, the identification/description is indefinite. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(u).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0085284 A1 to Villiger et al. (published 21 Mar 2019); in view of Runz et al. “Malignant ascites-derived exosomes of ovarian carcinoma patients contain CD24 and EpCAM”, Gynecologic Oncology 107 (2007) 563–571, of record in IDS; US 2018/0221445 A1 to Arber et al.; and US 2014/0314675 A1 to Yamazaki et al.
This rejection is reiterated on the same grounds set forth in the previous Office action mailed 10/25/2021. A response to Applicant’s traversal follows this reiterated rejection.
Villiger discloses a method of producing exosomes comprising a step of isolating exosomes from HEK-293 cells (human embryonic kidney 293 cells) cultured in suspension in serum-free culture medium. See paragraphs [0001-0004, 0032, 0034, 0038, 0044, 0048].
Villiger discloses wherein the exosomes comprise a therapeutic agent attached to their surface. See paragraphs [0040, 0042, 0103]. Villiger further discloses that the producer cells (e.g. HEK 293 cells) are engineered to comprise an exogenous nucleic acid sequence encoding a protein, wherein the engineered cells are generated by a step of transfection (i.e. genetic modification). See paragraph [0048]. Villiger discloses that the protein is a surface protein. See paragraphs [0040, 0049]. Villiger does not disclose wherein the engineered cells are modified to present CD24. Prior to the effective filing date of the instantly claimed invention, Runz discloses a method of isolating exosomes from a biological sample comprising cells genetically modified to present CD24 so as to obtain a preparation of CD24+ exosomes substantially devoid of intact cells. See Abstract; see sections titled “Cells” and “Isolation of membrane vesicles and protein precipitation of cell culture supernatants” on page 564. In addition, prior to the effective filing date of the instantly claimed invention, Arber is considered relevant prior art for teaching a method of administering CD24 to improve wound healing in a subject in need thereof, wherein the CD24 is conjugated to a lipid moiety. See claims 1, 22-23 on page 50. Paragraph [0257] describes a lipid moiety as a "membranous particle." A “membranous particle” reads on “membrane particles” and “membrane vesicles” of which “exosomes” are considered to be species thereof. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in 
With respect to claim 7, Villiger does not disclose wherein the suspension cell culture comprises insulin and albumin. There is no teaching or suggestion found in Villiger to include or add insulin and albumin to the suspension cell culture. As discussed above, Villiger discloses use of culture medium that is chemically-defined, serum-free, and animal-derived component-free (ACF). Accordingly, the negative limitation wherein the suspension culture is in the absence of insulin and albumin is considered prima facie obvious over Villiger.
With respect to claim 10, Villiger discloses wherein the yield of extracellular vesicle particles after 12-day culture is 3 x 1015 particles per 2.4 liters, which is equivalent to 1.25 x 1015 particles per liter. See paragraph [0004]. 1.25 x 1015 particles per liter, as disclosed by Villiger, is near the claimed amount of 1 x 1010 - 1 x 1015 particles per liter. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05. Thus, absent a secondary consideration, the claimed amount would have been prima facie obvious over the cited prior art. 
With respect to claim 15, SEQ ID NOs: 8-9 are 100% identical to the naturally-occurring amino acid and nucleic acid sequences of CD24, as evidenced by US 2014/0314675 A1 to Yamazaki et al. (alignments provided in this Office action). Accordingly, for these reasons, and those discussed above, the limitations of claim 15 is prima facie obvious over the cited prior art. 
prima facie obvious over the cited prior art.
With respect to claim 5, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name Expi293™ is used to identify/describe a cell culture medium. Accordingly, the cell culture medium disclosed by Villiger, as discussed above, reads on the cell culture medium of claim 5 under the broadest reasonable interpretation.

Alignment between instant SEQ ID NO: 8 and SEQ ID NO: 11 of US 2014/0314675 A1:

    PNG
    media_image1.png
    354
    706
    media_image1.png
    Greyscale



Alignment between instant SEQ ID NO: 9 and SEQ ID NO: 18 of US 2014/0314675 A1:

    PNG
    media_image2.png
    178
    586
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s remarks filed 01/20/2022 have been carefully considered, but are not found persuasive for the following reasons:
Applicant asserts that Villiger only teaches overexpression of surface proteins naturally expressed by the producer cells (e.g. HEK293 cells). See page 20 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner disagrees with Applicant’s interpretation of Villiger. Applicant’s argument relies on the assertion that “exosome-specific protein” means “a protein or proteins naturally expressed in exosomes” (page 20, lines 4-7). However, nowhere in the disclosure of Villiger is the term “exosome-specific protein” defined or described as “a protein or proteins naturally expressed in exosomes”. Moreover, in paragraph [0048], Villiger expressly teaches that the producer cells are engineered to contain an “exogenous” nucleic acid sequence encoding “a peptide or a protein”. Accordingly, one of ordinary skill in the art considering the Villiger disclosure would have understood that the producer cells are not limited to being engineered to express “a protein or proteins naturally expressed in exosomes”, as asserted by Applicant.

Applicant argues that, with regards to payloads in paragraph [0103], Villiger states that agents can be “loaded” to the extracellular vesicles or “adhered” to their surface. See page 20 of Applicant’s 

Applicant argues that one of skill in the art would not be motivated to combine the teachings of Villiger and Runz. Specifically, Applicant asserts that Runz teaches that CD24 is released in exosomes secreted by tumor cells and not in exosomes released form non-cancerous cells, and therefore one would not be motivated to express CD24 in the healthy cells (e.g. HEK293 cells) disclosed by Villiger. See page 21 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, as set forth in the rejection, Runz reduces to practice the isolation of CD24+ exosomes from cells genetically modified to express CD24, and therefore there is a reasonable expectation of success in in genetically modifying the producer cells (e.g. HEK293 cells) of Villiger to present CD24 and isolate CD24+ exosomes therefrom. To reiterate, Runz reduces to practice the isolation of CD24+ genetically modified to express CD24. Applicant’s argument relies on piecemeal analysis of the cited prior art because, as set forth in the rejection, one of ordinary skill in the art would have been motived to genetically modify the producer cells (e.g. HEK 293 cells) of Villiger to present CD24, specifically, because Arber discloses the therapeutic applications of a membrane vesicle presenting CD24.

Applicant argues that the teaching of Arber cannot be combined with those of Villiger and Runz because “exosomes” are not “a lipid moiety” but rather a “complex structure” on which CD24 is presented as a cell surface protein. See page 21 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. First, it is noted that Applicant’s argument relies on features which are not claimed. In particular, only dependent claim 18 requires that the “cell-derived particles” are “exosomes”, but claims 1-7, 10, 15-17 do not. Second, paragraph [0257] of Arber explicitly describes a lipid moiety as a "membranous particle." A “membranous particle” reads on “cell-derived particles”, “membrane particles”, and “membrane vesicles”, as recited in the claims. In addition, one of ordinary skill in the art, especially when considering the Arber, Runz, and Villiger in combination, would have considered “exosomes” as a species of a “membranous particle”.

Applicant argues that the teaching of Yamazaki cannot be combined with those of Villiger and Runz because Yamazaki merely provides the sequence of CD24. See page 21 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633